DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            THOMAS LEVINS,
                               Appellant,

                                     v.

                           ROLAND PELTIER,
                               Appellee.

                               No. 4D21-934

                           [December 15, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Waters, Judge; L.T. Case No. 43-2020-CC-
000140.

   Thomas Levins, Okeechobee, pro se.

   Elizabeth M. Rodriguez of Ford & Harrison, LLP, Miami, for appellee.

PER CURIAM.

    Affirmed. See Warren v. Dairyland Ins. Co., 662 So. 2d 1387, 1388 (Fla.
4th DCA 1995) (stating that “[i]f an exhibit attached to a complaint negates
the pleader’s cause of action, the plain language of the document will
control and may be the basis for a motion to dismiss”); Churchville v. GACS
Inc., 973 So. 2d 1212, 1215 (Fla. 1st DCA 2008) (indicating that “[t]he
validity and effect of a settlement and release are governed by contract
law”); Custom Marine Sales, Inc. v. Boywic Farms, Ltd., 245 So. 3d 791,
792 (Fla. 4th DCA 2018) (observing that “[w]hen the language of a contract
is unambiguous, it must be enforced based on its plain language”).

GROSS, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.